Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending.
Amendment as filed 01/29/2021 is entered.
Allowable Subject Matter
Claims 13-16, 18-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 6, 7, 2, 8, 4, 10 is/are rejected under 35 U.S.C. 102(a)(1) as being unpatentable over WO2014/056679 by Vleuten et al. (prior art of record)


As to claim 1 and 7:
Vleuten discloses a method and a device comprising a processor and memory having instruction to execute the method comprising: obtaining a second image from a first image wherein a dynamic range of a luminance of the first image is greater than a dynamic range of a luminance of  the second image, (page 14, lines 4-11, generate, from HDR image (image input), to a LDR image) wherein, the device (page 10, lines 12-15) comprising a processor for performing the the method comprises:

deriving at least one component representative of the colors of said second image from components representative of colors and the luminance of the first image; (See page 14, lines 4-30, page 9, lines 15-30, the system is configured to generate at least one output value from components representative of colors and the luminance of the first image, namely input (L,x,y), wherein L is luminence and x, y is the chromatic coordinates, i.e. colors coordinates )
and

maximizing at least one derived component according to a maximum value depending on a linear-light luminance component of the first image. (page 9, lines 15-30, page 24, at least line 12-35, page 25 through 26. The L is then adjusted to become a L* value, wherein the L* is scaled by value that is related to the maxRGB value, which is a luminance component of the input image )



As to claim 2/8:
Vleuten discloses a method all limitations of claim 1/7, wherein the maximum value is proportional to the linear-light luminance component of the first image. See page 24 through 25, L* is a scaled L by a scaling value.


As to claim 4/10:
Vleuten discloses a method all limitations of claim 1/7, wherein the linear-light luminance component is obtained from gamma-compressed components of the first image, and wherein a power of 2 is used to linearize the gamma-compressed components when the gamma-compressed components were gamma-compressed by using a value different from 2. (See page 21, lines 24-32, gam of values other than 2 can be used)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 3, 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over  WO2014/056679 by Vleuten et al. and in view of Rusanovskyy et al. (US 2016/0309154).

As to claim 3, 9:
Vleuten discloses all limitations of claim 1/7, and the maximum value depends on a component representative of the luminance component of the second image. (See page 24, lines 13-26, a value L associated with linear luminance component of the first image is determined. Page 24, lines 25-34, a scaled luminance L* is deprived by applying a scaling factor to L. See also entire page 25, the Luminance is maximized at the gamut boundary, i.e. L = Lmax(x,y), thus resulting to a maximized scaled L*Page 26, lines 15-17, L is maximized at max RGB. )

However is silent on “wherein the second image is represented in the YUV color space”, 




It would have been obvious to one of ordinary skill in the art before the effective filing time of the invention that the second image in Vleuten uses a YUV form because the color space choice is a merely a choice of format that is suitable for a purpose.  For example, Rusanovskyy states that in ¶0089, for purpose of video encoding, a YUV can be used for video data. YUV is an analog version thus is more suitable for use with LDR images.


Claim(s) 5 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over  WO2014/056679 by Vleuten et al. and in view of Lasserre et al. (Backward compatible HDR video compression system) as listed in IDS.

As to claim 5 and 11:
Claim 5 and 11 recite a method/device for encoding a first image by encoding a second image obtained from said first image and metadata.
Vleuten discloses the processing obtaining a second image of LDR from a HDR image, as seen rejection of claim 1 and 7, however does not disclosing encoding of the first image and metadata.
Lasserre however discloses usage of a converted LDR image, see Fig. 2, SDR is produced from HDR and is encoded by an encoder along with metadata (parameters, LUTs).
It would have been obvious to one of ordinary skill in the art before the effective filing time of the invention that the result of Vleuten can be used in a system of Lasserre, as the image must be .
Claim(s) 12 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over  WO2014/056679 by Vleuten et al. and in view of Hirai (US 2017/0249721).
As to claim 12 and 17:
Vleuten discloses all limitations of claim 1 and claim 7, however does not disclose wherein color components of the second image are obtained by applying a chroma correction to color components of the first image using the luminance component of the second image. 
Hirai, in a related field of endeavor, discloses a generation of a luminance-scaled image from an original image in which difference of colors are also taken into account based on scaling of luminance for the output image, specicially in ¶0055, 0056, a luminance correction unit scaled the luminance for the generation of the output image, and also provide a scaling factor, namely a luminance correction value to the chroma correction to perform a chroma correction on each of pixel.
It would have been obvious to one of ordinary skill in the art before the effective filing time of the invention that the system of Vleuten to incorporate the chroma correction technique as suggested by Hirai.  Such implementation allows for adapting colors of the output image as the luminance changes, and thus enhancing contrast and clarity (See at least 0056 of Vleuten)

Response to Arguments
Applicant's arguments filed 01/29/2021 have been fully considered but they are not persuasive. The arguments are mainly directed to the limitations newly added to the claim, namely the deriving step is now specifically based on components representative of colors and the . 
Applicant further argues luminance is not representative of colors.  The Examiner respectfully disagree.  Luminance is another element that affects how a color is visually perceived, as such representing the color in its own way. 
Applicant further argues Van Der Vleuten does not disclose any components of representative of colors of one image being maximize depending on component of the another image. However, in at least page 9, lines 25-33, and page 26, it is made clear that the adjustment is made with a maximum value for luminance.
Applicant further argues, for claim 4 and 10, that reference Van Der Vleuten does not mention a linear-light luminance, or the power of 2.  However, as seen the cited passage in page 9 and also in page 26, the L* is at least in part determined by applying a linear scaling factor. If applicant intents has their own definition of the term “linear-light”, it must be specifically defined in the Specification in a manner compliant with 35 USC 112 requirements.  The Examiner also asserts that the gramma function values are indicates the power value of the function, with values of 2 and others being disclosed in the cited passage. 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUAN M HUA whose telephone number is (571)270-7232.  The examiner can normally be reached on 10:30-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/QUAN M HUA/Primary Examiner, Art Unit 2645